Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller et al (US Patent Application Publication 2006/0178245).

As to Claim 1, Schiller et al disclose an apparatus for semi-occluded vocal tract exercises, comprising:
an elongated body (100) comprising a proximal end and a distal end;
an inlet (116) configured to receive air blown from a mouth of a user, said inlet being disposed at said proximal end;
an exit (114) configured to permit said air exit through said distal end, said exit being disposed at said distal end (Fig 1a; Par. 0033);
one or more apertures (108/110/112) disposed over said elongated body, said one or more apertures extending from an exterior wall of said elongated body to an interior wall of said elongated body (Fig 1a);
a central lumen (104), having a cross-section of variable area (Par. 0063), extending from said inlet to said exit, said central lumen being defined by said interior wall of said elongated body and configured to put said inlet in fluid communication with said one or more apertures and with said exit for an air flow caused by air blown from said mouth of said user (Fig 1a);
wherein selective blocking of said one or more apertures and said exit enables change in resistance offered to said air flow as per requirement of said user (Par. 0018).

As to Claim 2, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said cross- section of said central lumen is circular (Fig 1c).

As to Claim 3, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said cross- section of variable area decreases gradually from said inlet to said exit (Par. 0063).

As to Claim 4, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said cross- section of said central lumen is non-circular (Par. 0063).

As to Claim 5, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said one or more apertures are circular (Fig 1b).

As to Claim 7, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said one or more apertures have non-uniform dimensions (Fig 1b).

As to Claim 9, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein said one or more apertures and/or said central lumen are further configured to receive one or more pegs for blocking of said air flow (Par. 0067).

As to Claim 10, Schiller et al disclose the apparatus for semi-occluded vocal tract exercises of claim 1, wherein a securement loop (“clip”; Par. 0066) configured to be held by a finger of said user is attached to said exterior wall (via 118).

As to Claim 11, Schiller et al disclose a method for semi-occluded vocal tract exercise, said method comprising:
using an apparatus for semi-occluded vocal tract exercises, said apparatus comprising an elongated body (100) having a proximal end and a distal end, an inlet (116) disposed at said proximal end configured to receive air blown from a mouth of a user, an exit (114) disposed at said distal end configured to permit said air exit and one or more apertures (108/110/112) disposed over said elongated body extending from an exterior wall of said elongated body to an interior wall of said elongated body;
blowing air through a central lumen (104) having a cross-section of variable area (Par. 0063) that extends from said inlet to said exit, said central lumen being defined by said interior wall and configured to put said inlet in fluid communication with said exit and said one or more apertures for an air flow caused by said air blown from said mouth of said user (Fig 1a);
blocking selectively one or more apertures disposed over said elongated body to change resistance offered to said air flow (Par. 0018).

As to Claim 12, Schiller et al disclose the method of claim 11, wherein said cross-section of said central lumen is circular (Fig 1c).

As to Claim 13, Schiller et al disclose the method of claim 11, wherein said cross-section of variable area decreases gradually from said inlet to said exit (Par. 0063).

As to Claim 14, Schiller et al disclose the method of claim 11, wherein said cross-section is non-circular and is configured to decrease gradually or in step-by-step from said inlet to said exit (Par. 0063).

As to Claim 15, Schiller et al disclose the method of claim 11, wherein said one or more apertures are circular (Fib 1b).

As to Claim 17, Schiller et al disclose the method of claim 11, wherein said one or more apertures are evenly spaced apart between said proximal end and said distal end (Fig 1a).

As to Claim 19, Schiller et al disclose the method of claim 11, wherein said one or more apertures and/or said central lumen are further configured to receive one or more pegs for blocking of said air flow (Par. 0067).

As to Claim 20, Schiller et al disclose the method of claim 11, wherein a securement loop (“clip”; Par. 0067) configured to make said elongated body securable to another object is attached to said exterior wall.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frandson (US Patent Application Publication 2015/0224270)
Schiller et al disclose the apparatus for semi-occluded vocal tract exercises significantly as claimed, including that features of the apertures (e.g. diameter, location, etc.) can be manipulated by the user for desired results.  However, Schiller et al do not explicitly disclose wherein said one or more apertures are non-circular.  Examiner notes that it has been consistently held that change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Frandson teaches a similar resistance breathing apparatus having apertures (Fig 5) having various shapes which allow for differing resistances to be determined by one of ordinary skill in the art (Par. 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apertures of Schiller et al to be square as taught by Frandson to allow for a different resistance profile and such a change in shape would produce expected and predictable results. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al in view of Green (US Patent 4,770,413).
Schiller et al disclose the apparatus for semi-occluded vocal tract exercises significantly as claimed including that the shape of the center bore are not especially important and that the shape of the apparatus could be other shapes than cylindrical, therefore establishing that such a change would merely be a design consideration based on preference as it appears that the invention would perform equally well with another device having another shaped configuration.  However, Schiller et al do not explicitly disclose wherein said proximal end has a square or rectangular shape.
Green teaches a similar apparatus having a mouthpiece (12) having a substantially rectangular shape (Fig 1) to facilitate entry of the piece into a user’s mouth for blowing.  Examiner again notes that it has been consistently held that change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the proximal end of the apparatus to have a rectangular shape as taught by Green to facilitate the exercise performed by the user.  Examiner notes that such a change in shape to a rectangle (or square) would have been no more than an obvious matter of engineering design choice to one of ordinary skill in the art at the time the invention was made producing expected and predictable results.


Conclusion
The prior art made of record and not relied upon, such as Lowsky et al, Light, Bowman, and Zlupko which disclose similar breathing apparatus’, is considered pertinent to applicant's disclosure.  The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/4/2022